Citation Nr: 9901005	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on October 28, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1970 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 determination 
by the Department of Veterans Affairs (VA) Medical Center in 
Milwaukee, Wisconsin.  A notice of disagreement was received 
in November 1996, a statement of the case was issued in 
November 1997, and a timely substantive appeal was received 
in January 1998.

In his substantive appeal, the veteran asserted that he had a 
fee-basis card and submitted the bills for which he was 
seeking reimbursement.  It appears that the veteran may be 
attempting to assert a claim that the October 28, 1996, 
treatment expenses should be considered authorized under his 
fee-basis card and the expenses paid out of the monthly 
amount allowable under his fee-basis card.  This matter is 
referred to the originating agency for clarification and any 
appropriate action. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the medical 
problem for which he received private treatment on October 
28, 1996, was an emergency, and that there were no VA 
facilities available to timely treat the claimed emergency.  
Thus, it is contended that payment or reimbursement by VA of 
the expenses of that treatment is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to payment or reimbursement 
of the cost of unauthorized medical treatment rendered to the 
veteran on October 28, 1996.


FINDINGS OF FACT

1.  The veterans service-connected disabilities include 
post-traumatic stress disorder, evaluated as 100 percent 
disabling effective from November 1991.

2.  The private medical treatment furnished to the veteran on 
October 28, 1996, was not for a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health.  

3.  VA facilities were feasibly available to treat the 
veterans left ear otitis media on October 28, 1996.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized medical services furnished to the 
veteran on October 28, 1996, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, a claimant for VA benefits must present 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  Depending on 
the type of claim, certain evidence must be presented to make 
the claim plausible and the type of evidence (medical or lay) 
required to well-ground a claim differs with the type of 
claim.  For example, medical evidence of causation (among 
other things) is required to well-ground a claim for service 
connection, whereas a veterans lay assertion that a service-
connected disability has increased in severity is sufficient 
to well-ground an increased rating claim.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  With claims for reimbursement as 
in the instant case, there must be evidence that services 
were (1) rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, (2) for 
service-connected disability, or for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability, and (3) must 
be rendered under circumstances where VA or other Federal 
facilities were not feasibly available.  38 U.S.C.A. § 
1728(a)(1)-(3); 38 C.F.R. § 17.120.  See also Parker v. 
Brown, 7 Vet. App. 116 (1994).  As to whether these three 
critical elements for reimbursement must be shown by medical 
or lay evidence, the United States Court of Veterans Appeals 
(Court) suggested in Parker that an appellants own averment 
that an emergency existed may be sufficient to well-ground 
such a claim.  While not clear, the Board will assume that a 
lay assertion that VA medical facilities were not feasibly 
available may also be sufficient to well-ground such a claim.  
Under the circumstances of this case, the Board therefore 
finds the claim to be well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Moreover, the Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the veteran's 
appeal.

As referenced above, the criteria for entitlement to 
reimbursement or payment by VA for unauthorized medical 
expenses are provided by statute.  38 U.S.C.A. § 1728(a).  
The Board notes that this provision does not apply where 
treatment is authorized.  To the extent that the veteran may 
have raised an issue that his treatment was authorized under 
his fee-basis card, that issue has been referred back to the 
originating agency in the introduction of this decision.   

It is undisputed in this case that the veteran had a total 
disability evaluation in effect at the time the expenses at 
issue were incurred.  The Board assumes solely for the sake 
of argument (but without so conceding) that this is a "total 
disability permanent in nature resulting from a service-
connected disability" as contemplated by the provisions of 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Thus, entitlement to 
payment or reimbursement of the October 28, 1996 expenses is 
warranted if such treatment was necessitated by a medical 
emergency during a time in which VA medical facilities were 
not "feasibly available."  38 U.S.C.A. § 1728(a)(1)(3); 38 
C.F.R. § 17.120(b), (c).

Thus, the Board must next determine whether the treatment 
rendered on October 28, 1996, was for an emergency.  The 
statute and regulations specify that a medical emergency 
must be of such a nature that delay in obtaining treatment 
would have been hazardous to life and health.  The urgent 
nature of the veterans medical condition and the length of 
any delay required to obtain the same medical services at a 
VA facility are factors which must be considered in a 
determination of whether a VA facility was feasibly available 
when the veteran was treated at the non-VA facility.  See 
Cotton v. Brown, 7 Vet. App. 325 (1995) (citing Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994)).  Furthermore, a VA 
facility may be considered as not feasibly available when the 
urgency of the applicants medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use non-VA facilities.  38 C.F.R. § 17.53.

The private treatment note from the Beloit Clinic reflects 
that the veteran complained of an earache, and was taking 
Naprosyn for pain.  On examination, the veterans left 
tympanic membrane was markedly injected.  Acute 
nonsuppurative otitis media was diagnosed.  Amoxicillin 
capsules, 500 milligrams, to be taken three times daily, were 
prescribed, and the veteran had the medication filled at a 
local pharmacy that same day.  The overall circumstances 
simply do not show that delay in obtaining treatment would 
have been hazardous to the veterans health.  The veteran 
asserts that the physician who provided the care on October 
28, 1996, told him that it was good that he did not wait 
because of the severity of the problem.  Assuming the 
accuracy of the veterans recollection, a physicians 
statement that it was good that the veteran did not wait 
to be seen does not, in the Boards view, per se establish 
that the condition presented an emergency, such that delay 
would have been hazardous to life or health as contemplated 
by the statute.  Further, it should be noted that in August 
1997 VA medical personnel reviewed the circumstances and 
concluded that the condition was non-emergent.  The Board 
believes this express medical opinion should be entitled to 
considerable weight.  

Moreover, the evidence does not show that VA facilities were 
not feasibly available.  In this regard, the Board notes that 
the veteran stated in November 1996 statements that he 
noticed an ear infection starting on Sunday, October 27, 
1996.  He further indicated that by Monday morning, October 
28, both ears were hurting, and he knew he needed 
immediate treatment.  He then reportedly called the VA 
Medical Center and was told that there was no physician in 
the Urgent Care Clinic who could remove debris from the ears, 
although he could get pain medication.  Significantly, it 
appears that the private treatment furnished to the veteran 
essentially involved medication.  There is nothing to suggest 
that the veteran would have been unable to receive 
essentially the same treatment at the VA facility. 

The Board notes the representatives contention, in a cover 
letter dated in November 1996, that there was no doctor in 
the Urgent Care Unit to treat [the veteran].  The veteran, 
however, clearly indicated that he was told he could obtain 
pain medication.  The veteran has not submitted any evidence 
showing that an attempt to obtain care for his ear problem at 
the VAMC would not have been reasonable, sound, wise, or 
practicable.  The fact that a specialist was not available at 
the VA Urgent Care Unit at the time the veteran sought 
treatment does not support a finding that a VA facility was 
not feasibly available.  There is no indication, either in 
the Beloit Clinic treatment notes or on the billing form, to 
indicate that the veteran required specialty care or that 
debris was flushed from either ear.  Thus, the evidence of 
record supports the Medical Centers determination that VA 
care was available.  

The Board sympathizes with the veterans concern that, in 
light of his pain and inability to sleep, he needed treatment 
that day.  However, the statute authorizes VA payment or 
reimbursement only where private medical services were 
required for a medical emergency.  VA medical personnel have 
opined that VA medical facilities were feasible available and 
that the care required was non-emergent.  These opinions 
should be afforded considerable weight, especially in view of 
the lack of any medical evidence to the contrary.  The Board 
does not find that the veterans diagnosed otitis media, even 
though described as acute, rises to the level of a hazard 
to life or health as required by the statute.  Further, the 
Board finds that VA medical facilities were feasibly 
available to the veteran on the date in question.  

Under the controlling statutory and regulatory provisions, 
the veteran's claim must be denied if the treatment in 
question was not emergent or if VA facilities were feasibly 
available.  The Board finds the preponderance of the evidence 
establishes that the veteran did not require care for a 
medical emergency, and establishes that VA medical 
treatment was feasibly available.  Thus, the claim for 
payment or reimbursement of the expenses associated with 
expenses incurred on October 28, 1996, must be denied.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

The appeal is denied.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
